      Case 3:18-cv-03367-B Document 6 Filed 01/10/19                  Page 1 of 2 PageID 34


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FRANCIS SCHAEFFER COX,                          §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §         Civil Action No. 3:18-cv-03367-B
                                                §
BENBELLA BOOKS, INC. AND                        §
WILLIAM FULTON,                                 §
                                                §
        Defendants.                             §

                                         STIPULATION

        Plaintiff, Francis Schaeffer Fox (“Plaintiff”), and Defendant BenBella Books, Inc.

 (“Defendant”), hereby stipulate as follows:

        Plaintiff filed his Civil Action Complaint (“Complaint”) on December 20, 2018.

 Defendant has agreed to accept service as of January 10, 2019, and answer or otherwise respond

 to the Complaint by no later than February 1, 2019. Therefore, Plaintiff and Defendants stipulate

 that Defendant’s deadline to answer or otherwise respond to Plaintiff’s Complaint is February 1,

 2019. Defendant William Fulton is not a party to this Stipulation.

        SO STIPULATED




 STIPULATION                                                                               PAGE 1
      Case 3:18-cv-03367-B Document 6 Filed 01/10/19                 Page 2 of 2 PageID 35


Dated: January 10, 2019                                Respectfully submitted,


                                                       /s/ Michael A. McCabe
                                                       Michael A. McCabe
                                                       Texas State Bar No. 24007628
                                                       mmccabe@munckwilson.com
                                                       Lauren L. Mitchell
                                                       Texas State Bar No. 24071172
                                                       nplagens@munckwilson.com
                                                       MUNCK WILSON MANDALA, LLP
                                                       600 Banner Place Tower
                                                       12770 Coit Road
                                                       Dallas, Texas 75251
                                                       Telephone: 972-628-3600
                                                       Telecopier: 972-628-3616

                                                       ATTORNEYS FOR DEFENDANT
                                                       BENBELLA BOOKS, INC.


                                                       /s/ Larry Klayman
                                                       Larry Klayman
                                                       leklayman@gmail.com
                                                       KLAYMAN LAW GROUP, P.A.
                                                       2020 Pennsylvania Ave., NW, #800
                                                       Washington, D.C. 20006
                                                       Tel: (310) 595-0800

                                                       ATTORNEY FOR PLAINTIFF
                                                       FRANCIS SCHAEFFER COX


                                  CERTIFICATE OF SERVICE

          I hereby certify on this 10th day of January, 2019, that a copy of the foregoing was served

on all counsel of record indicated below via electronic mail pursuant to Fed. R. Civ. P.

5(b)(2)(e).

                                                       /s/ Michael A. McCabe
                                                       Michael A. McCabe
786186.




STIPULATION                                                                                   PAGE 2
